Case 4:20-cv-00688-SDJ-KPJ Document 17 Filed 12/23/20 Page 1 of 3 PageID #: 91




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  RONALD B. PALMER and SHERRY                  §
  L. PALMER,                                   §
                                               §
         Plaintiffs,                           §
                                               §      Civil Action No. 4:20-cv-688-SDJ-KPJ
  v.                                           §
                                               §
  DEREK WILLIAM KIRKWOOD, et                   §
  al.,                                         §
                                               §
         Defendants.

                        MEMORANDUM OPINION AND ORDER

       Pending before the Court are two motions from Defendants Derek W. Kirkwood, James S.

Hulse, Jerry Garner, Corinth Police Department, and the City of Corinth (collectively, the “City

Defendants”):

   (1) City Defendants’ Motion to Extend Time to File Answer or Other Responsive Pleading to
       Plaintiffs’ Original Complaint (the “Motion”) (Dkt. 13); and

   (2) City Defendants’ Unopposed Amended Motion to Extend Time to File Answer or Other
       Responsive Pleading to Plaintiffs’ Original Complaint (the “Amended Motion”) (Dkt. 16).

In the Amended Motion, the City Defendants represent that they received service of process

on December 9, 2020, which, by their calculations, makes their answers or otherwise

responsive pleadings due on December 30, 2020. See Dkt. 16. The City Defendants state that,

due to the upcoming holidays, difficulties imposed by the ongoing COVID-19 pandemic, and

counsel’s other cases, including one pending before the Fifth Circuit, the City Defendants need

an extension of thirty (30) days to file their answer or otherwise responsive pleading. See id.

Defendants further represent they were able to speak to Plaintiff Ronald Palmer on the phone,

who expressed he and Plaintiff Sherry Palmer were not opposed to the Amended Motion. See id.


                                               1
Case 4:20-cv-00688-SDJ-KPJ Document 17 Filed 12/23/20 Page 2 of 3 PageID #: 92




       Under Federal Rule of Civil Procedure 6(b)(1)(A), a court may, for good cause, extend

deadlines with or without a motion before a deadline expires. See FED. R. CIV. P. 6(b)(1)(A); see

also Hill v. First Tenn. Bank, NA, No. 3:17-cv-1298-L, 2018 WL 2427146, at *1 (N.D. Tex. May

30, 2018). If an extension is sought after a deadline has passed, the court must find there is good

cause and excusable neglect to extend a deadline. See FED. R. CIV. P. 6(b)(1)(B). Here, the City

Defendants seek an extension before their deadline to file an answer or response has expired, so

the Court need only find there is good cause. See id. at 6(b)(1)(A).

       District courts have discretion to grant extensions under Rule 6(b)(1)(A). See Reed

Migraine Ctrs. of Tex., PLLC v. Chapman, No. 3:14-cv-1204-N, 2020 WL 869888, at *1 (N.D.

Tex. Feb. 21, 2020) (citing Doss v. Helpenstell, 699 Fed. App’x. 337, 339 (5th Cir. 2017)). Further,

“[a]n application for extension of time under Rule 6(b)(1)(A) normally will be granted in the

absence of bad faith on the part of the party seeking relief or prejudice to the adverse party.” Id.

(quoting 4B CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE §

1165 (4th ed. 2008)). Upon review of the Amended Motion and the reasons stated therein, the

Court finds there is good cause to grant the City Defendants an extension to file an answer or

otherwise responsive pleading. Accordingly, the Court finds the City Defendants’ Amended

Motion (Dkt. 16) is hereby GRANTED and their Motion (Dkt. 13) is hereby DENIED AS

MOOT.

       IT IS ORDERED that the City Defendants’ deadline to file an answer or responsive

pleading to Plaintiffs’ Complaint (Dkt. 1) be extended to January 29, 2021.




                                                 2
Case 4:20-cv-00688-SDJ-KPJ Document 17 Filed 12/23/20 Page 3 of 3 PageID #: 93




      So ORDERED and SIGNED this 23rd day of December, 2020.




                                    ____________________________________
                                    KIMBERLY C. PRIEST JOHNSON
                                    UNITED STATES MAGISTRATE JUDGE




                                      3
